DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/22 has been entered.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, in combination with other limitations of the claim, the cited prior art fails to teach “download, from the remote digital distribution platform, a software application of the plurality of downloadable software applications, at least one of: (i) run the downloaded software application to at least one of modify, upgrade or command the controller of the luminaire device without further proxying or involving the remote digital distribution platform, (ii) run the downloaded software application and cause the controller to control the one or more lamps according to the downloaded software application in concert with the one or more other luminaire devices, wherein the controlling is without proxying or involving the remote digital distribution platform; and (iii) run the downloaded software application and cause the controller to control the one or more other luminaire devices according to the downloaded software application in concert with the controller of respective luminaire device, wherein the controlling is without proxying or involving the remote digital distribution platform; and APPLICANT(S): MIRSKY, Rami Abraham et al.SERIAL NO.:16/603,249FILED:April 12, 2018Page 3at least one of hardware and software means configured to provide isolation of the processor of the respective luminaire device from the controller of the respective luminaire device to prevent the processor of the respective luminaire device from sending invalid commands to the controller of the respective luminaire device and to allow independent operation of the controller from the processor in case of processor malfunction or software error” structurally and functionally interconnected with other limitations as required by claim 1, nor would it have been obvious to one of ordinary skill in the art to do so.
Claims 3, 5-19 and 23-24 are allowed as being dependent on claim 1.
With respect to claim 20, in combination with other limitations of the claim, the cited prior art fails to teach “download, from a remote digital distribution platform, a software application of the plurality of downloadable software applications, and at least one of: (i) run the downloaded software application to at least one of modify, upgrade or command the controller of the luminaire device without further proxying or involving the remote digital distribution platform, (ii) run the downloaded software application and cause the controller to control the one or more lamps according to the downloaded software application in concert with one or more other luminaires, wherein the controlling is without proxying or involving the remote digital distribution platform; and (iii) run the downloaded software application and cause the controller to control the one or more other luminaire devices according to the downloaded software application in concert with the controller of respective luminaire APPLICANT(S): MIRSKY, Rami Abraham et al.SERIAL NO.:16/603,249FILED:April 12, 2018Page 8device, wherein the controlling is without proxying or involving the remote digital distribution platform; and at least one of hardware and software means configured to provide isolation of the processor from the controller to prevent the processor from sending invalid commands to the controller and to allow independent operation of the controller from the processor in case of processor malfunction or software error” structurally and functionally interconnected with other limitations as required by claim 20, nor would it have been obvious to one of ordinary skill in the art to do so.
Claims 21 and 22 are allowed as being dependent on claim 20.
Claims 1, 3 and 5-24 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jany Richardson whose telephone number is (571)270-5074. The examiner can normally be reached Monday - Friday, 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANY RICHARDSON/Primary Examiner, Art Unit 2844